NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0664n.0m

                                          No. 19-2442

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Nov 19, 2020
UNITED STATES OF AMERICA,                            )                    DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiff-Appellee,                           )
                                                     )    ON APPEAL FROM THE UNITED
v.                                                   )    STATES DISTRICT COURT FOR
                                                     )    THE WESTERN DISTRICT OF
DONNELL DEOMEARA DAVENPORT,                          )    MICHIGAN
                                                     )
       Defendant-Appellant.                          )
                                                     )



       BEFORE: DAUGHTREY, NALBANDIAN, and MURPHY, Circuit Judges.

       PER CURIAM.           Donnell Deomeara Davenport appeals his 115-month sentence for

possessing a stolen firearm. We AFFIRM.

       After leading police on a high-speed chase, Davenport threw a handgun out of his vehicle.

Federal law prohibits Davenport—a felon—from possessing a firearm.           Law enforcement

recovered the weapon, which a gun shop had reported as stolen.

       After the chase, a federal grand jury charged Davenport with (1) possession of a firearm

by a felon, and (2) possession of a stolen firearm. See 18 U.S.C. §§ 922(g)(1), (j). Davenport

pleaded guilty to Count 2 pursuant to a written plea agreement. Davenport’s presentence report

set a base offense level of 20 based on his prior felony conviction for a controlled substance

offense. See U.S.S.G. § 2K2.1(a)(4)(A). In his objections to the presentence report, Davenport

challenged the base offense level, arguing that his 2009 Michigan conviction for

delivering/manufacturing less than 50 grams of cocaine, in violation of Michigan Compiled Laws
No. 19-2442, United States v. Davenport

§ 333.7401, did not constitute a “controlled substance offense” within the meaning of the

Sentencing Guidelines. The district court overruled Davenport’s objection and sentenced him to

115 months of imprisonment.

       On appeal, Davenport argues that the district court erred in categorizing his prior

conviction under Michigan Compiled Laws § 333.7401 as a controlled substance offense.

Davenport relies on United States v. Havis, 927 F.3d 382, 387 (6th Cir. 2019) (en banc) (per

curiam), which held that the definition of “controlled substance offense” in U.S.S.G. § 4B1.2(b)

does not include attempt crimes.      Davenport contends that because Michigan law defines

“delivery” as “the actual, constructive, or attempted transfer from 1 person to another of a

controlled substance,” Mich. Comp. Laws § 333.7105(1), delivery of a controlled substance under

Michigan law includes attempted delivery and therefore does not qualify as a controlled substance

offense under the Sentencing Guidelines.

       After Davenport filed his appellate brief, we issued a published decision foreclosing his

argument. In United States v. Thomas, 969 F.3d 583, 585 (6th Cir. 2020) (per curiam), we pointed

out that the Sentencing Guidelines define “controlled substance offense” as including distribution

of a controlled substance. See U.S.S.G. § 4B1.2(B). And “distribution” under federal law means

“delivery,” which federal law defines the same way as Michigan law: “the actual, constructive, or

attempted transfer of a controlled substance.” Compare 21 U.S.C. § 802(8), (11) with Mich. Comp.

Laws § 333.7105(1). We thus concluded that “[t]here is no meaningful difference between the

federal offense of distribution and the Michigan offense of delivery.” Thomas, 969 F.3d at 585.

So the Michigan offense constitutes a controlled substance offense under the Sentencing

Guidelines. Id. Distinguishing Havis, we stated that the definition of “delivery” under both federal

and Michigan law “does not include ‘attempted delivery’” and instead “includes only ‘attempted



                                               -2-
No. 19-2442, United States v. Davenport

transfer,’” which “qualifies as a completed delivery.” Id. (citing United States v. Garth, 965 F.3d
493, 497 (6th Cir. 2020)).

       The district court correctly determined that Davenport’s prior Michigan conviction for

delivering/manufacturing less than 50 grams of cocaine constituted a controlled substance offense

under the Sentencing Guidelines. Accordingly, we AFFIRM Davenport’s sentence.




                                               -3-